UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1888


ABUDUROUFO ABULAITI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 31, 2011               Decided:   February 9, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Diane E. McHugh Martinez, LAW OFFICE OF MCHUGH MARTINEZ,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Andrea N.
Gevas,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abuduroufo    Abulaiti,      a   native      and    citizen       of   the

People’s Republic of China, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his motions

to reopen and to reconsider.             We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motions.                See 8 C.F.R. § 1003.2(a)

(2010).     Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Abulaiti (B.I.A. July

9, 2010).       We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented         in    the    materials

before    the   court   and   argument    would    not    aid       the    decisional

process.

                                                                    PETITION DENIED




                                      2